Citation Nr: 1400461	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of injury to the right hand and wrist, rated 10 percent prior to June 10, 2010, and 20 percent from June 10,2010, to include for arthritis.  

2.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to the residuals of the right hand and wrist injury.  

3.    Entitlement to an increased rating for a left elbow disorder, rated at 10 percent, to include for arthritis.  

4.  Entitlement to service connection for a neck disorder, claimed as radicular pain to the neck, to include as secondary to the residuals of the right hand and wrist injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1986.   

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in January 2011, when it was remanded for further development.

The Board has recharacterized the issues to best represent the Veteran's wishes and VA regulation.  The Board notes that the issue of service connection for a neurological disorder of the left upper extremity is no longer listed as an issue on appeal.  In its January 2011 remand, the Board erroneously listed the issue of service connection for a neurological disorder of the left upper extremity as an issue on appeal.  This issue was not on appeal:  it was never adjudicated or referenced prior to the January 2011 remand.  Although it was listed in a subsequent Supplemental Statement of the Case, the Veteran has not presented any argument specific to this claim, nor ever contended the existence of a neurological disorder of the left upper extremity, and the Board finds no evidence of a reliance on the characterization of the issue as one on appeal.  Thus, due process does not require the issue to be considered on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

In January 2010, the Veteran testified at a Travel Board hearing, a transcript of which is on file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required to obtain all, outstanding records pertaining to the claim:  the record indicates that there are outstanding VA treatment records, notably those cited in the April 2012 supplemental statement of the case , which have not been associated with the record.  This must be done.   

Additionally, another VA examination is needed with respect to the claim for service connection for a neurological disorder.  Although a VA examination was conducted in February 2011, the examiner did not comment on the presence (or absence) of any associated neurological disorders.  This is particularly problematic because although the record does not include a current diagnosis of a neurological disorder, an  August 1994 VA examination record reveals a diagnosis of probable mild carpal tunnel syndrome, which was "probably secondary to the deformity repeated use of the right hand," and an April 1995 electromyography report indicates that the findings suggested mild compression of the right median nerve at the wrist.  This must be done.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).   

 Finally, the record is inadequate to adjudicate the claim of service connection for a neck disorder:  although an opinion was obtained in February 2011, the examiner did not provide an adequate rationale.  Thus, a supplemental opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claims to include VA treatment records dated after July 29, 2011. 

2.  Schedule the Veteran for a VA examination with a medical professional with sufficient expertise with neurological conditions for the purpose of ascertaining whether the Veteran has any neurological disorder of the right upper extremity related to the in-service injury to the right hand or wrist or the current service-connected disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must indicate whether the Veteran has a neurological condition affecting the right upper extremity, including whether he has carpal tunnel syndrome.  For any diagnosed condition, the examiner must state whether it is at least as likely as not that the condition (a)began in service, (b) is related to service, to include the in-service injury to the right hand and wrist, (c) was caused by the service-connected residuals of right hand and wrist injury and/or left elbow disability, or (d) was aggravated by the service-connected right hand and wrist injury and/or left elbow disability.   

The examiner must report the rationale for any opinion expressed, preferably with discussion of the August 1994 opinion.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

3.  The Veteran must be advised of the importance to reporting to the scheduled VA examinations, and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Obtain an addendum from the February 2011 VA examiner.  If the February 2011 VA examiner is unable to provide the addendum or is not available, an opinion from an appropriate medical professional must be obtained.  All electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must provide a more explicit rationale for the determination that the neck disorder is not causally related to service or the service-connected right and left upper extremity disabilities.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5. Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


